 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
     COSMOS GRANITE (WEST), LLC, a                       CASE NO. C19-1697RSM
 9   Washington limited liability company,
                                                         ORDER DENYING MOTION FOR
10                            Plaintiff,                 LEAVE TO FILE AN AMENDED
                                                         MOTION TO COMPEL
11              v.

12   MINAGREX CORPORATION, d/b/a MGX
     Stone,
13
                              Defendant.
14
            This matter comes before the Court on Defendant Minagrex’s “Motion for Leave to File
15
     an Amended Motion to Compel Complete Discovery Responses.” Dkt. #95. On June 22,
16
     2021, the Court issued a Minute Order terminating Defendant’s Motion to Compel for failure to
17
     include the meet-and-confer certification required under Local Civil Rule 37(a)(1). Dkt. #94.
18
     The Minute Order noted that the Motion to Compel was filed on the deadline to file discovery
19
     motions. Defendant now seeks leave to file an amended motion to compel with further details
20
     of past meet-and-confer efforts. Defendant states that it “errantly only referenced the email
21
     correspondence noted by the Court in its Minute Order and neglected to mention the full scope
22
     of its efforts to comply with LCR 37.” Dkt. #95 at 2. The full scope of its efforts, Defendant
23
     argues, includes a May 12, 2021, Zoom teleconference, a subsequent email, and a telephonic
24
     ORDER DENYING MOTION FOR LEAVE TO FILE AN AMENDED MOTION TO
     COMPEL - 1
     conference with opposing counsel on June 18, 2021, where Defendant was informed that email
 1
     responses would be forthcoming. Id. In response to these attempts to resolve the dispute,
 2
     Plaintiff “mollified its stance on some issues and issued additional supplementation,” but
 3
     ultimately Defendant still felt it needed to file the underlying Motion to Compel. Id.
 4
            Local Civil Rule 37 states:
 5
                    Any motion for an order compelling disclosure or discovery must
 6
                    include a certification, in the motion or in a declaration or
                    affidavit, that the movant has in good faith conferred or attempted
 7
                    to confer with the person or party failing to make disclosure or
                    discovery in an effort to resolve the dispute without court action.
 8
                    The certification must list the date, manner, and participants to the
                    conference. If the movant fails to include such a certification, the
 9
                    court may deny the motion without addressing the merits of the
                    dispute. A good faith effort to confer with a party or person not
10
                    making a disclosure or discovery requires a face-to-face meeting or
                    a telephone conference.
11
     LCR 37(a)(1). It has been stated in this District that a “good faith effort to resolve discovery
12
     disputes requires an exchange of information until no additional progress is possible.” Beasley
13
     v. State Farm Mut. Auto. Ins. Co., 2014 U.S. Dist. LEXIS 41518, 2014 WL 1268709, at *1
14
     (W.D. Wash. Mar. 25, 2014).
15
            The Court finds that Defendant has failed to demonstrate good cause to modify the
16
     scheduling order or otherwise justify granting leave for Defendant to file an amended motion to
17
     compel. Defendant ultimately fails to explain why the above information was not included in
18
     the underlying motion. Even if it had been in the Motion, the Court would still find that
19
     Defendant failed to meet-and-confer in good faith after Plaintiff supplemented its discovery
20
     responses. The supplementation of responses changes the discussion.
21
            The Court further notes that Defendant’s original Motion to Compel and the instant
22
     Motion are signed only by pro hac vice counsel out of Texas and lack the signature of local
23
     counsel. See Dkt. #87 and #95. Local Civil Rule 83.1(d)(2) states, in part: “[u]nless waived by
24
     ORDER DENYING MOTION FOR LEAVE TO FILE AN AMENDED MOTION TO
     COMPEL - 2
     the court in addition to those responsibilities and any assigned by the court, local counsel must
 1
     review and sign all motions and other filings, ensure that all filings comply with all local rules
 2
     of this court, and remind pro hac vice counsel of the court’s commitment to maintaining a high
 3
     degree of professionalism and civility from the lawyers practicing before this court as set forth
 4
     in the Introduction to the Civil Rules.” The Court has explicitly stated in this case that “local
 5
     counsel agrees to sign all filings… pursuant to LCR 83.1(d).” Dkt. #41. The apparent failure
 6
     of local counsel to review these Motions could explain why the Local Rules have not been
 7
     followed. On the other hand, the omission of the signature on the filings could simply be an
 8
     oversight. The Court advises Defendant to include the signature of local counsel and otherwise
 9
     comply with Local Rule 83.1(d) from now on.
10
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
11
     finds and ORDERS that Defendant Minagrex’s “Motion for Leave to File an Amended Motion
12
     to Compel Complete Discovery Responses,” Dkt. #95, is DENIED.
13
            DATED this 24th day of June, 2021.
14

15

16                                                A
                                                  RICARDO S. MARTINEZ
17                                                CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
     ORDER DENYING MOTION FOR LEAVE TO FILE AN AMENDED MOTION TO
     COMPEL - 3
